            Case 1:19-cr-00251-LM Document 3 Filed 12/18/19 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA                      )
                                              )
             v.                               )        Crim. Case No. 19-cr-251-01-LM
                                              )
JOHNATHON IRISH                               )


                          MOTION TO SEAL ENTIRE CASE FILE

         NOW COMES Scott W. Murray, United States Attorney for the District of New

Hampshire, and hereby moves that the entire case file in the above-captioned case be sealed at

Level I until the defendant has been taken into custody. The government will promptly inform

the Court when the arrest occurs. The grounds for the seal are to allow the law enforcement

officers to execute the arrest warrant with a minimum risk of resistance and/or flight. If these

documents are publically available prior to the defendant’s arrests, apprehending him will likely

be more difficult and dangerous than it would be if these documents were sealed.

Date: December 18, 2019                                      Respectfully submitted,

                                                             SCOTT W. MURRAY
                                                             United States Attorney


                                                       By    /s/ Anna Z. Krasinski
Motion       Granted     Denied                              Anna Z. Krasinski
                                                             Assistant U.S. Attorney
                                                             Bar Number: WV 12762
                                                             53 Pleasant Street, 4th Floor
                                                             Concord, NH 03301
Andrea K. Johnstone                                          (603) 225-1552
United States Magistrate Judge                               anna.krasinski@usdoj.gov
Date:




                                                   1
